 1                                                               FILED IN THE
                                                             U.S. DISTRICT COURT
                                                       EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                       Aug 23, 2019
                                                            SEAN F. MCAVOY, CLERK

 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 9
10    LOUIE J.,

11             Plaintiff,                         No. 1:19-CV-03020-RHW

12                                                ORDER GRANTING MOTION FOR
               v.
13                                                REMAND FOR FURTHER
                                                  PROCEEDINGS
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
16             Defendant.
17         Before the Court is the parties’ Stipulated Motion for Remand. ECF No. 15.
18   The Commissioner of Social Security denied Plaintiff’s application for Disability
19   Insurance Benefits under Title II of the Social Security Act, 42 U.S.C § 401-434,
20   and her application for Supplemental Security Income under Title XVI of the Act,
21   42 U.S.C §1381-1383f. AR 1-5, 12-30, 74, 84, 98, 110. Plaintiff brought this
22   action seeking judicial review of the Commissioner’s final decision. ECF No. 1.
23   The parties now jointly move the Court to reverse and remand for further
24   administrative proceedings. ECF No. 15. Based on the agreement of the parties and
25   the record, the Court finds good cause to GRANT the Motion.
26         The Commissioner’s decision to deny Plaintiff’s application for disability
27   benefits is REVERSED and REMANDED for further proceedings pursuant to
28
     ORDER GRANTING MOTION FOR REMAND ~ 1
 1   sentence four of 42 U.S.C. § 405(g). Upon remand, the Administrative Law Judge
 2   shall:
 3
                  Reconsider the medical evidence of record and provide legally
 4
                       sufficient reasons for the weight given to each opinion;
 5
                  Call a medical expert to assess Plaintiff’s migraines;
 6
                  Perform a new Listings analysis at Step Three of the Sequential
 7
                       Evaluation Process, including Listing 11.02B;
 8
                  Reassess Plaintiff’s residual functional capacity, taking into account
 9
                       all severe and non-severe impairments;
10
                  Reevaluate Plaintiff’s subjective symptom testimony;
11
                  Perform a new analysis at Steps Four and Five, including obtaining
12
                       additional vocational expert evidence, if necessary; and
13
                  Issue a new decision.
14
15   ECF No 15.
16            Accordingly, IT IS HEREBY ORDERED:
17            1. The parties’ Stipulated Motion for Remand, ECF No. 15, is GRANTED.
18            2. The Commissioner’s decision is REVERSED and this matter is
19            REMANDED for further administrative proceedings consistent with this
20            order.
21            3. All pending motions in this matter are now moot.
22            4. Reasonable attorney fees may be awarded under the Equal Access to
23            Justice Act, 28 U.S.C. § 2412 and/or 28 U.S.C. § 1920, upon proper request
24            to the Court.
25   ///
26   ///
27   ///
28   ///
     ORDER GRANTING MOTION FOR REMAND ~ 2
 1         5. The District Court Executive shall enter judgment for the Plaintiff and
 2         against Defendant.
 3         IT IS SO ORDERED. The District Court Executive is directed to enter this
 4   Order, forward copies to counsel, and close the file.
 5         DATED this 23rd day of August, 2019.
 6
 7                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
 8                           Senior United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING MOTION FOR REMAND ~ 3
